Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 11, 2011, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of StellarOne Corporation on Form 10-K for the year ended December 31, 2010. We hereby consent to the incorporation by reference of said reports in the Registration Statements of StellarOne Corporation on Form S-3 (File No. 333-156811, effective February 6, 2009; and File No. 333-167523, effective July 6, 2010). /s/ Grant Thornton LLP Philadelphia, Pennsylvania March 11, 2011 84
